 In the Matter of STANDARD DRY WALL PRODUCTS, INC.andTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN & HELPERS, LOCAL 872, AFFILIATEDWITH THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA, A. F. L.Case No. 6-CA f 03.Decided September 08, 1950DECISION AND ORDEROn May 19, 1950, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report, and theRespondent filed a brief.The Respondent also requested oral argu-ment.This request is hereby denied because, in our opinion, therecord, exceptions, and brief adequately present the issues and thepositions of the parties.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the following additions and modifications.1.The Respondent excepts to various findings of the Trial Ex-aminer, on the ground that he erred in crediting the testimony ofemployees Struniak and Mejia and in refusing to credit the testimonyof the Respondent's witnesses, General Manager Canon and Superin-tendent Begg. It is apparent that the Trial Examiner's credibilityfindings were based in large part on his observation of the witnesses.In all cases, save only where there are no exceptions to the Trial Ex-aminer's proposed report and recommended order, the Act commitsto the Board itself, not to the Board's Trial Examiners, the power andresponsibility, of determining the facts, as revealed by the preponder-91 NLRB No. 103.544 STANDARD DRYWALL PRODUCTS, INC.545ante of the evidence.'Accordingly, in all cases which come before usfor decision we base our findings as to the facts upon ade novoreviewof the entire recol.l, and do not deem ourselves bound by the TrialExaminer'sfindings.Nevertheless, as the demeanorof witnesses is afactor of consequence in resolving issues of credibility,z and as theTrial Examiner, but not the Board, has had the advantage of observingthe witnesses while they testified, it is our policy to attach great weightto a Trial Examiner's credibility findings insofar as they are based ondemeanor.3Hence we do not overrule a Trial Examiner's resolutionsas to credibility except where the clear preponderance ofallthe rele-vant evidence convinces us that the Trial Examiner's resolution wasincorrect.No such conclusion is warranted in this case.We there-fore adopt the Trial Examiner's credibility findings, and his findingsof fact based thereon.2.As indicated in the Intermediate Report, the Respondent con-tended at the hearing that its interrogation of employees and appli-cants for employment regarding their union affiliations was justifiedbecause of the provisions of its contracts with the Union.However,at the time of its interrogation of employees Struniak, Stearns, andMejia, there was no contract covering women employees'The Re-spondent's conduct with respect to them was therefore clearly violativeof Section 8 (a) (1) of the Act.'The RemedyAs recommendedby the TrialExaminer,we shall order the Re-spondent to offer Mary Struniak reinstatement with back pay from theISee Sec.10 (c) of the Act, and compare Sec. 4(a).See also:Consumers Power Co. v.N. L. R. B.,113 F.2d 38,43 (C. A. 6) ;N. L. It.B. v. Air Associates,Inc.,121 F.2d 586,588 (C.A.2) ; N. L. R.B. v. Botany Worsted Mills,133 F.2d 876, 882-883 (C. A. 3) ;N. L. R. B.v.Laister-Kaaffmann Aircraft Corp.,144 F.2d 9, 16(C: A.8) ; N.L. R. B. v.Tex-O-Kan Flour MillsCo., 122 F. 2d 433, 437(C. A.5) ; N.L. R. B. v.Universal CameraCorp.,179 F.2d 749,752-753 (C. A. 2), cert.grantedMay 29,1950,339 U. S. 962.2 But only one of the many factors by which credibility is tested.SeeEastern CoalCorporation,79NLRB 1165,1166,affd. 176 F.2d 131(C.A. 4).Compare V Wigmore,Evidence,Sec. 1396 (1940).See also:N.L.R.B. v.Sartorius,140 F.2d 203, 205(C. A. 2), enforcing40 NLRB 107,in which no Intermediate Report was issued;N. L. R. B.v. Brown PaperMill Company,Inc.,133 F. 2d 988,990 (C.A.5) ; N. L. R. B.v.Tex-O-KanFlour MillsCo., 122F. 2d 433,437 (C. A. 5).3Lancaster Foundry. Corporation,75 NLRB 255,256 ; RobbinsTire & Rubber Company,Inc.,69 NLRB 440;Vermont American Furniture Corp.,82 NLRB 408;Minnesota Mining& Mfg.,81 NLRB 557. Compare:SecurityWarehouse and Cold StorageCo.,35 NLRB857, 883-884, enfd. 136 F.2d 829(C.A.9) ; Bahan Textile MachineryCo., 43 NLRB 97,100;.Bohn Aluminum and Brass Corp.,67 NLRB 847,849;Cedartown Yarn Mills, 76NLRB 571, 573.4The first contract covering women employees was executed in 1950, effective fromJanuary 15,1950,to January 15, 1952.Under the circumstances,we find it unnecessaryto decide whether,as the Respondent contends,this contract contains a union-securityclause.Standard-Coosa-Thatcher Company,85 NLRB 1358. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of her discharge. Since the issuance of the Trial Examiner'sIntermediate Report, however, the Board has adopted a method ofcomputing back pay different from that prescribed by the Trial Ex-aminer.6Consistent with that new policy, we shall order that the lossof pay be computed on the basis of each separate calendar quarter orportion thereof during the period from the Respondent's discrimi-natory action to the date of proper offer of reinstatement.The quar-terly periods, hereinafter called "quarters," shall begin with the firstday of January, April, July, and October.Loss of pay shall be de-termined by deducting from a sum equal to that which Struniak wouldnormally have earned for each quarter or portion thereof, her net earn-ings,' if any, in other employment during that period.Earnings inone particular quarter shall have no effect upon the back-pay liabilityfor any other quarter.We shall also order the Respondent to make available to the Boardupon request payroll and other records to facilitate the checking ofthe amount of back pay due."The Trial Examiner recommended that the Respondent cease anddesist from the unfair labor practices found and from any like orrelated conduct.However, the Respondent's illegal activities, in-eluding the discriminatory discharge of Mary Struniak, go to the veryheart of the Act and indicate a purpose to defeat self-organization ofits employees.We are convinced that the unfair labor practicescommitted by the Respondent are potentially related to other unfairlabor practices proscribed by the Act, and that the danger of theircommission in the future is to be anticipated from the Respondent'sconduct in the past.The preventive purpose of the Act will bethwarted unless our order is coextensive with the threat.Accordingly,in order to make effective the interdependent guarantees of Section 7and thus effectuate the policies of the Act, we shall order the Respond-ent to cease and desist from in any manner infringing upon the rights.of employees guaranteed by the Act.9ORDERUpon the entire record in the case, and pursuant to Section 10 (c).of the National Labor Relations Act, the National Labor Relations8F.W. Woolworth Company,90 NLRB 289.By "netearnings"ismeant earnings less expenses, such as for transportation, roomand board,incurredby anemployee in connection with obtaining work and working else-where, which would not havebeen incurred but for this unlawful discrimination and theconsequent necessity of his seeking employment elsewhere.Crossett Lumber Company,.8 NLRB 440.Monies receivedfor work performed upon Federal,State, county,municipal,or other work-relief projectsshall be considered earnings.Republic Steel Corporation V.N. L. R.B., 311 U. S. 7.8 F.W. WoolworthCompany, supra.9May Department Storesv.N. L. R.B.,326 U. S. 376;N. L. R. B.v.Entwistle Manu-facturing Co.,120 F. 2d 532 (C. A.4) ; Premier Worsted Mills,85 NLRB 985. STANDARD DRY WALL PRODUCTS,INC.547Board hereby orders that the Respondent,Standard Dry Wall Prod-ucts, Inc., New Eagle,Pennsylvania.,and its officers,agents, successors,and assigns shall :1.Cease and desist from :(a)Discouraging membership in Teamsters, Chauffeurs,Ware-housemen & Helpers, Local 872, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpersof America, A. F. L., or in any other labor organization of its em-ployees, by discharging any of its employees or in any other mannerdiscriminating in regard to their hire or tenure of employment orany term or condition of their employment;(b) Interrogating employees concerning their union affiliations,activities, or sympathies or those of their coworkers, threatening itsemployees with economic reprisals because of their union membershipor activities,or promising rewards in return for relinquishment ofunion membershipor activity ;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization,to formlabor organizations,to join or assist Teamsters,Chauffeurs,Warehousemen & Helpers,Local 872,affiliated with the internationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, A. F. L., or any other labor organization, to bargain collec-tively through representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from any or all of suchactivities,except to the extent that suchrightmay be affected by anagreement requiring membership in a labor organization as a con-dition of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policiesof the Act :(a)Offer to Mary Struniak immediate and full reinstatement toher former or a substantially equivalent position,without prejudiceto her seniority or other rights and privileges;(b)Make whole Mary Struniak,in the manner set forth in thesection entitled"The Remedy,"for any loss of pay she may havesuffered by reason of the Respondent's discrimination against her;(c)Upon request,make available to the Board or its agents, forexamination and copying,all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary-to analyze the amount of back pay due and the rightof reinstatement under the terms of this Order;,917572-51-vol. 91-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Post at its plant in New Eagle, Pennsylvania, copies of thenotice attached hereto, marked Appendix A.10 Copies of said notice,to be furnished by the Regional Director for the Sixth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material ;(e)Notify the Regional Director for the Sixth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN & HELPERS, LOCAL 872, affiliated withINTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA, A. F. L., or in any other labororganization, by discriminating in any manner in regard to hire ortenure of employment, or any term or condition of employment.WE WILL NOT interrogate employees concerning their unionaffiliations, activities, or sympathies or those of their coworkers,threaten our employees with economic reprisals because of theirunion membership or activities, or promise rewards in return forrelinquishment of union membership or activity.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-or-ganization, to form labor organizations, to join or assist TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS, LOCAL 872,affili-ated with INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CFIAUF-FEURS,WAREHOUSEMEN & HELPERS OF AMERICA,A. F. L., or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concerted10 In the event this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted before the words,"Decision and Order,"the words"Decree of the UnitedStates Court of Appeals Enforcing." STANDARD DRY WALL PRODUCTS,INC.549activities for the purpose of collective bargaining or other mutualaid or protection,as guaranteed in Section7 of the Act,or to re-frain from any or all of such activities,except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.WE WILL orrE R Mary Struniak immediate and full reinstate-ment to her former or a substantially equivalent position,withoutprejudice to her seniority or any other rights and privileges pre-viously enjoyed,and make her whole for any loss of pay sufferedas a result of the discrimination against her.STANDARD DRY WALL PRODUCTS, INC.,Employer.Dated------------By----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Emil F. Narrick,for the General Counsel.Messrs. Thomas E. WhittenandDavid B. Fawcett,of Pittsburgh, Pa., for theRespondent.Mr. Victor G. Spridik,of Charleroi, Pa., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed by Teamsters, Chauffeurs, WarehousemenR. Helpers, Local 872, affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, A. F. L., herein called theUnion, the General Counsel of the National Labor Relations Board,' by the Re-gional Director for the Sixth Region (Pittsburgh, Pennsylvania), issued a com-plaint dated March 3, 1950, against Standard Dry Wall Products, Inc., hereincalled the Respondent, alleging that Respondent had engaged in and was engag-ing in unfair labor practices affecting commerce within the meaning of Section .8(a) (1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act.With respect to the unfair labor practices, the complaint alleged in substance,that Respondent during the months of July and August 1949 and thereafter,committed certain specified acts constituting interference with, and. restraintand coercion of, its employees in the exercise of their statutory guarantees, andthat on or about August 8, 1949, it violated Section 8 (a) (1) and (3) of the Actby discriminatorily discharging Mary Struniak "because of her membership inand activities in the Union, because she engaged in concerted activities with otheremployees of the Respondent for the purpose of collective bargaining and othermutual aid and prgtection, and in order to discourage membership in the Union."'The General Counsel's representative at the hearing is herein called the General Counsel,and the National Labor Relations Board is called the Board. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent filed an answer specifically denying the commission of unfair laborpractices.The answer admits the discharge of Mary Struniak but affirmativelyalleges that she was discharged"because of repeated acts of insubordinationagainst which she had been warned and because of her stubborn and studied re-fusal to obeyordersof her supervisor."Pursuant to notice,a hearing was held on March 27, 28,29, and 30, 1950, atPittsburgh,Pennsylvania,before the undersigned Trial Examiner.The GeneralCounsel and Respondent were represented by counsel and the Union by itsrepresentative.All parties particpated in the hearing and were afforded fullopportunity to be beard,to examine and cross-examine witnesses,and to intro-duce evidence bearing upon the issues.The parties were afforded,but did notavail themselves of, an opportunity for oral argument at the close of the hear-ing.The parties were advised of their right to file proposed findings of fact,conclusions of law, and briefs.On May 8, 1950,counsel for Respondent dulyfiled a brief which has been considered.Upon the entire record in the case, and from his observation of witnesses, theundersigned makes the following :FINDINGS OF FAOT1.BUSINESS OF THE RESPONDENT 2Standard Dry Wall Products, Inc., a Pennsylvania corporation having itsprincipal office and main plant in New Eagle, Pennsylvania, is engaged in theproduction, manufacture, sale, and distribution of hydraulic cements and water-proofingmaterials.During the 12-month period ending March 27, 1950, Re-spondent purchased for-use at its New Eagle plant raw materials and suppliesvalued in excess of $311,500, of which approximately 30 percent was shipped tothe Respondent's plant from points outside of Pennsylvania.During the sameperiod Respondent manufactured and sold finished products valued in excess of$574,000, of which approximately 85 percent was sold and shipped to points out-side of Pennsylvania.Respondent employs an approximate total of 32 employees at its New Eagleplant.On the basis of the above stipulated facts, it is found, as admitted by Re-spondent, that Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 872, Teamsters, Chauffeurs, Warehousemen & Helpers, affiliated withthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, A. F. L., is a labor organization admitting to membershipemployees of Respondent.The Union is the collective bargaining representative of Respondent's maleemployees and it was stipulated that beginning the summer of 1946 and throughthe period involved by the dispute in this case, July and August 1949, there wasin existence between the Union and Respondent an unbroken succession ofcontracts.However prior to the events involved in this proceeding Respond-ent's female workers, the employees involved herein, were unorganized.Dur-ing July 1949 the Union organized these female workers and an agreement ontheir behalf, effective January 15, 1950, has been executed.2The facts concerning Respondent's business were stipulated. STANDARD DRY WALL PRODUCTS, INC.III.THE UNFAIR LABOR PRACTICES551A. Facts'Respondent's operations for convenience may be divided into the followingdivisions or departments : Production, small container, shipping, and office.Only the employees in the small container division are involved in this pro-ceeding.Small containers-pints, quarts, half-gallons, gallons, etc.-as dis-tinct from large drums are packed in the small container division and theseoperations are performed by female employees.Normally four workers areemployed in this division.This division is designed and set up in a mannerconducive to a production or assembly-line type of operation and ordinarilysuch a method is employed. Thus one person fills the containers, anothervibrates and weighs them, another- inserts instructions and puts lids on thecontainers, and the fourth operator labels and packs the containers into car-tons.On occasion one or more of these workers is segregated from the othersto work on special orders and on occasion all of these functions are not re-quired and one or more of the workers undertakes to perform independently allof the functions required.,About May 1948, Bertha Ostifin was employed in the small container divisionand from that time until May 24, 1949, the workers in this division consisted ofMary Struniak, Margaret Stearns, Bertha Mejia, and Bertha Ostifin. Struniak'spersonality is such that employees in this division looked to her for advice andguidance and the supervisor, David Herron, frequently treated her as therepresentative of the group and passed orders for the group to her. Ostifin wasa slower worker than the others and resented suggestions from. Struniak asto how to improve her production. Several weeks prior to May 24, 1949, Struniak,Stearns, and Mejia agreed among themselves that Ostifin should be separatedfrom the group and work alone while the others continued to follow a produc-tion. or assembly method of operation.'This agreement was placed into effectinMay 1949, and the daily production cards submitted by the workers of thisdivision on and after May 18, 1949, carried notations signifying this deviationfrom normal method of operation.Also during the 3 weeks immediately priortoMay 24, 1949, Ostifin and Struniak ceased talking to one :!pother.A "fewdays" prior to May 24, 1949, Ostifin conferred with Katherine Reinhardt, sec-retary to the general manager, Edward Canon, about the working arrangementin the small container division.Reinhardt "mentioned" this matter to Canon.Around quitting time on May. 24, 1949, Canon called the employees of thisdivision to his office.Canon inquired as to the difficulties and why Ostifin "wasworking by herself the last few days."He was informed by Struniak thatOstifin was too slow and made too many mistakes to keep up with the othersand that when Struniak told her about her mistakes she told Struniak "tomind my own damned business." Ostifin at this meeting stated that "shewanted to quit because she couldn't get along back there" and when asked"why?" responded because "I can't get. along with Mary" [Struniak].Canontold these employees that Struniak understood the work and that he waseCertain conflicts and questions of credibility are noted and resolved; others are unmen-tioned so as not to lengthen unduly this Report.However, all have been considerd bythe undersigned.'Prior to the events herein related the actual method employed in filling particular ordersin this division was left largely to the discretion of the employees involved although thephysical arrangement of the division is conductive to a production or assembly-line type ofoperation and such method was normally employed. 552DECISIONSOF NATIONALLABOR RELATIONS BOARDthinking about making her a foreman and persuaded Ostifin not to quit, atleast until the end of the week. This meeting ended with an agreement by theworkers that they would take Ostifin back into their group operations.'How-ever, Ostifin did not report for work the next day and has not since, been em-ployed by Respondent.From May 25 to August 8, 1949, the date of Struniak's discharge, the threeemployees performed their work in the usual manner (as a group) ° except thaton July 11, 12, 13, and 14, 1949, Struniak worked off by herself instead of withthe other employees. In July 1949, a rush order was received. This orderwas for Thoroseal and Quickseal.7A vibratoris used inpacking Quickseal butnot required in packing Thoroseal, a heavier substance.The three workersagreed among themselves that the most efficient manner of handling this orderwas for one of them to handle the Thoroseal while the others handled the Quick-seal.Accordingly Struniak on July 11, 12, 13, and 14 worked at a separatetable filling the order for Thoroseal while Stearns and Mejia filled the Quicksealportion of the order.In July 1949 Struniak, Stearns, and Mejia discussed whether they should jointhe Union and it was agreed that Struniak should contact Orman Marraccini,Struniak thereafter con-ferred with Marraccini. On or about July 12, 1949, Marraccini, during lunchperiod, gave union membership application cards to Struniak, Stearns, and Mejin.Stearns took her card to Reinhardt, Canon's secretary, and discussed unionmembership with her.Reinhardt reported this conversation to Canon.On July 14, 1949, Schuyler Begg, superintendent, stopped Mejia as she walkedthrough the plant and asked her"ifwe were thinking about joining the Union"and upon receiving an affirmative reply inquired "well, you'haven't signed yourcards yet?"Mejia responded "No" and was told by Begg "well, will you pleasetalk to Mr. Canon about it first?"Mejia answered "Yes."Begg did not testifyconcerning this conversation.On July 15, 1949, Stearns and Mejia s were called to Canon's office where theymet Canon and Begg. Canon said "I heard you girls want to join the Union" andwhen told that they had received union applications inquired where they had5Canon's version of the May 24 meeting while differing in detail is in accord as to sub-stance and he testified that the events leading to the meeting were as follows:AroundMay 1, 1949,he observed"a considerable amount of quarreling going on in the small con-tainer division" (later described as "raised voices")and on one occasion he observedStruniak thumb her nose at Herron as he(Herron) turned away from Struniak after givingher "a piece of paper."Upon investigation Canon found it was just"shop talk"and "for-got" about it until he noticed from the daily production cards that Ostifin was working by"herself,individually."Canon stated that he took no action, however,until May 24, thaton that date as he came into the plant about 2 p.m. Struniak and Ostifin approached himin a manner indicative of differences between them,and that he indicated he did not wantto hear from them at that time but that they were to "meet in the office about 4 o'clock thisafternoon."6Between May 25 and June 11 there were occasions when the group did not function asa unit for the entire workday.However no comments,criticism,or objections were madetto the workers involved.Also the record reflects that where only a portion of the clay isspent by an employee working independent of the others it is not considered noteworthyunless the amount thereof is relatively large.The record does not reflect that any ofthese employees worked separately from the others for any, even a small portion,period oftime between July 15 and August 8, 1949.4Thoroseal-a masonry wall coating to fill, seal,and protect concrete or other masonrysurface.Quickseal-a finer, smoother finish coat which further adds to sealing of the sur-face..Both packed by Respondent in a dry form,ready for use other than by the addition ofwater.B Struniak was not working on this date. STANDARD DRY WALL PRODUCTS, INC.553obtained the cards and whether they had signed them. After being told thatMarraccini had given them the cards and that they had not signed them, Canon.told these workers that "it would be to your advantage not to, because you'd have.to pay [an] initiation fee and you would have to pay monthly fees" and told themthat if they joined the Union they could expect to be laid off during slack periods.'At this meeting, Begg stated to the employees that "the initiation fee would betwenty-five dollars."The meeting was concluded with an indication by theemployees that they. would not join the Union. The undersigned credits thetestimony of Mejia and accepts her version of this meeting. Stearns was notcalled as a witness in this proceeding.According to Canon 1° on July 13 Reinhardt called his attention to "the separatetable business" and "tossed" the daily production cards on the table saying "you'dbetter look into it."Canon testified he then made a number of trips throughthe plant on July 13 and 14 observing especially that Struniak was working byherself, that on July 15 he told Begg to have "the girls come into my office" andfound out from Begg that Struniak was not working that day. NeverthelessCanon did not cancel the request that the girls come to his office.At this officemeeting, according to Canon, he (Canon) asked Mejia and Stearns "Have yougirls joined the Union?" and they both answered "No." Canon denied "fromthat point until the conversation with the girls closed" there was "any furtherreference to their membership in the Union, the payment of dues, the paymentof initiation fees or anything connected with union activity."He denied thespecific statements attributed to him and to Begg and stated he asked Stearns whyStruniak was working by herself and was told by Stearns "she's trying to showus up, that she can do more work than we can in a day . .and that he(Canon) ended the meeting by stating "That's too bad.We will have a meetingon Monday, if Mrs. Struniak is here."Canon's denials and version of this meet-ing are not credited by the undersigned.Begg testified he did not hear Canon say "I hear you have joined the Union,"he did not recall any statement by Canon about "cards" and he didn't rememberhearing Canon say "you will have to pay clues to belong to the Union." Beggdenied that Canon said that if Mejia joined the Union "she would be laid off inslack periods" and denied that he (Begg) said "you will have to pay a twenty-five-dollar initiation fee to join the Union" or that he (Begg) made any state-ment that the girls would be laid off in slack periods if they joined the Union.Begg did not state his version of what occurred at this meeting. In the light ofthe entire record the undersigned finds the occurrences of July 15 were as statedabove and does not credit Begg's testimony concerning this incident.On July 18, 1949, Canon called Struniak into his office and said to her "Ihear that you girls want to join the Union" and asked whether she had filledout a union application card.Canon told Struniak he did not want the girlsto join the Union, that the initiation fee was high, that it would be to theirdisadvantage to join the Union and that if they joined the Union they couldexpect to be laid off during slack periods.Canon promised a 5-cent increase,after the pending negotiations for male workers were completed u if the girls9These employees normally worked during plant slack periods.10Canon frequently volunteered information,was evasive and contradictory with respectto particularities, and gave a garrulous account of the incidents involved herein.Never-theless,the undersigned has endeavored to ascertain and state as accurately as he canCanon's version of disputed issues of fact.11The negotiations were completed July 23 and on August 8 the "girls" received a 5-centIncrease.In the past when wage increases were negotiated for male employees Respondentalso granted 5-cent increases to female employees. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould "go along" with the Company. Struniak indicated she would "go along."Canon denied the specific statements attributed to him and testified that atthe meeting on July 18 he criticized Struniak for working "separate from theother girls" and told her to work with the other girls "or else go home, andstay there," and that he talked to Struniak about obeying the orders of hersupervisor,Herron' Begg's testimony tends to support Canon's version ofthismeeting.The undersigned on the basis of the entire record believes andfinds the facts to be as stated in the. preceding paragraph.On July 23, 1949, Struniak and Mejia met Victor Spridik, secretary-treasurerand business agent of Local 872, on a street in New Eagle, Pennsylvania.Spridik gave them applications for membership in the Union which they executedand returned to Spridik on that occasion.On August 5, 1949, Spridik wrote a letter to Canon stating as follows :Please be advised that we now have the warehouse. girls under applica-tion for membership in this Union.It is necessary however to put these girls under contract with the Com-pany.We are therefore, requesting that the girls be put under the samecontract with the men workers with the exception of wages which willbe ($1.00) One Dollar per hour. At your convenience we are ready toconclude the negotiations on this matter.The letter was sent registered mail and was received on August 8, ,1949, byLattimore, the office supervisor, who handed it unopened to Reinhardt.About1: 30 p. in. on that date Reinhardt opened the letter and placed it with otherletters on Canon's desk.Reinhardt did not direct Canon's attention to thisletter until.August 9, 1949.On August 8, 1949, about 9: 30 a. in.Beggwent to the small container divi-sion and said to Struniak, "Well, Mary, what did you do about the Union?"Struniak responded, "I did what I thought best" and Begg then said "I don'twant none of that. Did you or did you not join the Union?" Struniak informedBegg that she had joined the Union and Begg then inquired as to whether Mejiaand Stearns had also joined.He was told that Mejia had but that Struniakdidn't see Stearns "sign."Begg denied stating to Struniak, "Mary, what haveyou done about joining the Union?" or being in the small container divisionat the time specified.His testimony in these regards is not credited by theundersigned.Near quitting time on August 8, 1949, Struniak was called to Canon's office.As Struniak and Mejia entered the office Canon stated "These are our unfaithful,deceitful employees.After promising to go along with the Company, they turnaround and join the Union." Then he asked "Why?" Struniak stated "Mr.Canon after thinking it over, I thought this is a free country and it's up to mewhether I should join the Union or not. It's not up to the employer totellme when I should join the Union." Canon then told the employees that theUnion was demanding a dollar an hour for girls and stated "I'll' never give youa dollar an hour. I will move the plant out of New Eagle before I will payyou a dollar an hour. I will move the plant out of New Eagle because nobody12According to Canon he wanted to clarify some things in connection with Herron.Details of the things to be clarified are not revealed except that the record does reflect thaton one occasion,in June 1949,Struniak requested some material for an order and Herronstated "I will give you four drums" and when Herron did not answer her request for moredrums, Struniak obtained 10 drums from the delivery boys and Herron resented this actionby Strunlak. STANDARD DRY WALL PRODUCTS, INC.555else in New Eagle has a chance but the damned Jews" and thrust his fisttowards Halpern's costume factory, next door.Canon stated further "I neverhad trouble back there before, and I am not going to have it now. I personallydislike you so I am firing you."Canon called his secretary, Reinhardt, andtold her to ."get Mary's pay." 13Reinhardt obtained a check and gave it toCanon.Canon looked over at Begg and Lattimore and asked "Well men, doyou think I did right in firing Mary?" Lattimore did not reply but Begg stated"Well,Mr. Canon as far as Mary's work is concerned, she's a good worker,but if you have any personal reasons for firing her, it's entirely up to 'you."Struniak suggested that laying her off "would be a more pleasant way of dis-charging her" and Canon stated "I am not laying you off. I am firing youbecause I personally dislike you." Struniak stated that she would go to theUnion and tell them about her discharge and Canon said "go ahead. Spridikwill come in here and pop off to me; but I can take care of him."Near the endof the meeting Canon looked at Mejia and said "Bertha, if you want to join theUnion, go ahead. I am not going to stop you. Go ahead and join the Unionif.you want to, but you can expect a lay-off when there's slack periods."Struniakwas given her check and she and Mejia left the office together.According to Canon he first arrived at the plant on August 8 about 4:15 p. in.,At that-time he saw Struniak standing around "not doing anything, althoughshe might have been talking with Mr. Herron or Mr. Hixenbough a few minutesbefore, another shipper" and it made him (Canon) so "angry because she wasstanding there" that he called Begg and told him to tell Struniak to comeinto the office.About 30 minutes later Struniak and Mejia came to the officewhere in the presence of Lattimore and Begg he (Canon) discharged Struniak.According to Canon he "expressed himself" to Struniak by saying she was the"most deceitful, the most discourteous person that I had ever met or employeethat I ever met. I told her `For practically three months now, we" have beentrying to get you to do what we tell you to do, not to act as a foreman, orsuperintendent, or try to eliminate older employees than you, and especially haveyou tried to get rid of Bertha Ostifin, which you had already done, then MargaretStearns, in turn and then Herron.You have worked on him for the last year,by not doing the things he's asking you to do, making faces at him and stickingyour nose up, your hand up to your nose when he does bring you some informa-tion and I am going to discharge you.' " At this point Struniak, according toCanon, asked "are you going to fire me on account of me joining the Union?"and he (Canon) said "No." Canon testified Struniak suggested a "lay off?" andhe responded "I am not laying you off, Mrs. Struniak, I am discharging you.,,Canon testified that Struniak then stated "Well I own three houses and I'll spendeveryone of them fighting this" and he (Canon) answered "Mrs. Struniak youcan spend your money in any way you see fit, but I am going to get your check"and called Reinhardt and told her to get Struniak's check. Canon admittedasking Lattimore and Begg "if they thought I had done the right thing" and afterconsiderable cross-examination stated that Begg responded "she was a goodWorker but she wouldn't obey orders.Bad influence."Begg testified he responded, "Well, she's a good worker Mr. Canon but .. .I am not sure whether it was. That's your decision. That's the way it's to be.Words to that effect."Begg did not testify in detail concerning his version ofthis meeting and Lattimore was not called as a witness in this proceeding.13Employees are normally paid on the 3d and 18th of the month. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDCanon denied stating "These are our deceitful employees who after promisingto go along with the Company have gone and joined the Union" ; denied statingthat he had a letter (as testified to by Struniak) from the Union ; 14 deniedstating that the letter demanded that the Company pay the girls a dollar an hour ;denied stating that he would "not give the girls a dollar an hour" ; denied stating"no one has a chance in New Eagle except the Jews" ; and denied knowledge, atthe time of Struniak's discharge, "of receipt by the Company of any letter fromthe Union."Begg testified that Canon did not make "any such statement" as"These are our deceitful employees, who, after promising to go along with theCompany, have joined the Union," that he could not recollect Canon stating he"had a letter from the Union in which they wanted a dollar an hour for the girls,"and that Canon did not state "no one has a chance in New Eagle except theJews."On the basis of the entire record including the testimony of Struniakand Mejia whose testimony is credited, the undersigned believes and finds thatthe facts concerning the August 8, 1949, meeting are as first herein stated andthat Canon made the statements attributed to him.Prior to the date of her discharge, Struniak was not given a warning thatshe would be dismissed or terminated, was not told that her work was unsatis-factory, and her work was not criticized except as noted above. On severaloccasions Begg commended Struniak for the way she did her work.It is Respondent's policy to interrogate applicants for employment and em-ployees, participating in meetings with Respondent's representatives, concerningtheir union affiliation and the employment application form which Respondentuses requires the disclosure by prospective employees of their "union affiliation."Respondent contends this interrogation is justified in view of the provisions ofthe contracts with the Union and is a necessary procedure to enable Respondentto determine whether there are union representatives who should be consultedwith respect to the grievances or other pending problems.The contracts, for theperiod from June 1, 1948, to March 1, 1952, covering male workers provide,inter alia,the employer agrees that all employees in his production department,first employed after date of this contract shall join the Union within 30 daysfrom their date of employment or forfeit their employment and provide forcheck off of a specific suln of money each month upon written authorization.Thecontracts provide that union representatives shall have admission to Respondent'spremises to ascertain whether or not the agreement is being observed and "forthe purpose of assisting in the adjustment of grievances" but do not establish aspecific grievance procedure."The first and only agreement covering femaleworkers, the small container division, was signed in March 1950 and is effectiveJanuary 15, 1950, to January 15, 1952. It does not contain union-security,checkoff, or grievance procedure provisions.B. Conclusions and FindingsUpon the foregoing facts and the complete record herein, the undersignedconcludes and finds :1.That Respondent discharged Mary Struniak on or about August 8, 1949,and has since refused to reinstate her, because of her union membership oractivity and thereby discriminated with respect to hire and tenure of employ-14The undersigned does not deem it necessary to resolve the issue of whether Canonstated he had such a letter but does find that Canon's statements reflected information setforth in the letter.15The legality of the contracts are not in issue herein.Alsosee 6-UA-461. STANDARD DRY WALL PRODUCTS, INC.557anent and discouraged membership in the Union and interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.2.That Respondent interrogated employees concerning their union affiliationand attempted to discourage activities on behalf of the Union, made promisesof reward in return for relinquishment of union membership and activity, andthreatened possible economic reprisals because of union membership and activity.3.That Respondent uses an employment application form requiring disclosureby prospective employees of their union affiliation and pursues a policy ofinterrogating employees and prospective employees concerning their unionaffiliation.The Board has frequently held that interrogation of employees concerningtheir union affiliation is violative of the Act.The undersigned finds nothingin the contracts herein requiring or warranting a deviation from this interpreta-tion of the statute.The facts set forth in this Report establish an unwarrantedinvasion of employees' privacy having a reasonable tendency to interfere withthe enjoyment of their rights guaranteed by the Act.N. L. R. B. v. FairmontCreamery,169 F. 2d 169;Standard-Coosa-Thatcher Company,85 NLRB 1358.The undersigned further concludes and finds that the afore-mentioned acts andconduct of Respondent constitute unfair labor practices within the meaning ofSection 8 (a) (1) and (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,itwill be recommended that Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that Respondent discriminated in regard to the hire andtenure of employment of Mary Struniak thereby discouraging membership inthe Union. It will be recommended that Respondent offer to Mary Struniakimmediate and full reinstatement to her former or substantially equivalent posi-tion'° without prejudice to her seniority or other rights and privileges and thatRespondent make whole Mary Struniak for any loss of pay she may have sufferedby reason of Respondent's discrimination against her by payment to her of a sum,of money equal to the amount she normally would have earned as wages from thedate of the discharge to the date of Respondent's offer of reinstatement, less hernet earnings during said period."Upon consideration of the entire record, especially Respondent's past amicablerelations with the Union and the fact that Respondent is dealing with the Union10 In accordance with the Board's consistent interpretation of the term,,the expression"former or substantially equivalent position" is intended to mean"former position whereverpossible and if such position is no longer in existence then to a substantially equivalentposition."SeeTheChaseNational-Bank of the City of New York, San Juan,Puerto RicoBranch,65 NLRB 827.17 For an explanation of "net earnings"seeCrossett Lumber Co.,8NLRB 440 andRepublic Steel Corporationv. N. L. R. B.,311 U. S. 7. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder collective bargaining agreements,the undersigned is of the opinion thatthe policies of the Act will be adequately effectuated if Respondent ceases anddesists from the unfair labor practices found and from any like or related con-duct.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.Teamsters,Chauffeurs,Warehousemen&Helpers Local 872, affiliated withthe International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Hel-pers of America,A. F. of L., is a labor organization within the meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of MaryStruniak thereby discouraging membership in a labor organization,the Respond-ent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (3) of the Act.3.By such discharge and by otherwise interfering with, restraining,and co-ercing its employees in the exercise of the rights guaranteed in Section 7 of theAct, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]